Title: From George Washington to Brigadier General William Smallwood, 12 September 1777
From: Washington, George
To: Smallwood, William



Sir
Derby [Pa.] Sepr 12th 1777.

Having more maturely considered ⟨the⟩ situation and circumstances of the Enemy, since Colo. Hamilton wrote you this Morning, It appears to me, that the Forces under your command, can not be

employed to so much advantage in anyway, as by falling on the Enemy’s Rear and attacking & harrassing them, as Often as possible. I am persuaded many advantages will result from this measure. It will greatly retard their march, & give us time, and also will oblige them, either to keep a strong guard with their Sick & wounded, with which they must now ⟨be⟩ much incumbered—or to send ’em back under a large escort. In either case you will have an Opportunity of attacking with a good prospect of Success. Add to these considerations before you could join me by a circuitous march & your Troops were rested, Matters might be brought to a Crisis. I therefore wish you to pursue such line of Conduct, and that with all possible diligence and dispatch. You will also write to Genl Rodney & Colo. Gist urging them to push on & join you with all the force they have & can collect. It will be adviseable too for you to send into the Country as you march & to call in every aid you can; But I would not have you to wait for their joining, as they can do it after you have proceeded near the Enemy. No Exertions can be too great at this Time, and a Spirited Effort by the people would in all probability put a happy & speedy end to the present contest. I am Sir Yr Most Obedt sert

Go: Washington

